 
 
II 
111th CONGRESS 1st Session 
S. 2831 
IN THE SENATE OF THE UNITED STATES 
 
December 3, 2009 
Mr. Reed (for himself, Mr. Schumer, Mrs. Shaheen, Mr. Leahy, Mr. Kerry, Mr. Dodd, Mr. Whitehouse, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To provide for additional emergency unemployment compensation and to keep Americans working, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Helping Unemployed Workers Act. 
2.Extension of emergency unemployment compensation program 
(a)In generalSection 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), as amended by section 4 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 122 Stat. 5015) and section 2001(a) of the Assistance for Unemployed Workers and Struggling Families Act (Public Law 111–5; 123 Stat. 436), is amended— 
(1)by striking December 31, 2009 each place it appears and inserting December 31, 2010; 
(2)in the heading for subsection (b)(2), by striking december 31, 2009 and inserting december 31, 2010; and 
(3)in subsection (b)(3), by striking May 31, 2010 and inserting May 31, 2011. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), as amended by section 6 of the Worker, Homeownership, and Business Assistance Act of 2009 (Public Law 111–92), is amended by striking by reason of and all that follows and inserting the following: 
 by reason of—
(A)the amendments made by section 2001(a) of the Assistance for Unemployed Workers and Struggling Families Act; 
(B)the amendments made by sections 2 through 4 of the Worker, Homeownership, and Business Assistance Act of 2009; and 
(C)the amendments made by section 2(a) of the Helping Unemployed Workers Act; and . 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as if included in the enactment of the Supplemental Appropriations Act, 2008. 
3.Extension of increase in unemployment compensation benefits 
(a)In generalSection 2002(e) of the Assistance for Unemployed Workers and Struggling Families Act (Public Law 111–5; 123 Stat. 438) is amended— 
(1)in paragraph (1)(B), by striking January 1, 2010 and inserting January 1, 2011; 
(2)in the heading for paragraph (2), by striking january 1, 2010 and inserting january 1, 2011; and 
(3)in paragraph (3), by striking June 30, 2010 and inserting June 30, 2011. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Assistance for Unemployed Workers and Struggling Families Act. 
4.Extension of full Federal funding of extended unemployment compensation for a limited period 
(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act (Public Law 111–5; 26 U.S.C. 3304 note) is amended— 
(1)by striking January 1, 2010 each place it appears and inserting January 1, 2011; and 
(2)in subsection (c), by striking June 1, 2010 and inserting June 1, 2011. 
(b)Extension of temporary Federal matching for the first week of extended benefits for States with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note), as amended by section 2005(d) of the Assistance for Unemployed Workers and Struggling Families Act (Public Law 111–5; 26 U.S.C. 3304 note), is amended by striking May 30, 2010 and inserting May 30, 2011. 
(c)Effective dates 
(1)In generalThe amendments made by subsection (a) shall take effect as if included in the enactment of the Assistance for Unemployed Workers and Struggling Families Act. 
(2)First weekThe amendment made by subsection (b) shall take effect as if included in the enactment of the Unemployment Compensation Extension Act of 2008. 
5.Modification to eligibility requirements for emergency unemployment compensation 
(a)Individual Not ineligible by reason of subsequent entitlement to regular benefitsSection 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end the following new subsection: 
 
(g)Certain rights to regular compensation disregardedIf an individual exhausted the individual's rights to regular compensation for any benefit year, such individual's eligibility to receive emergency unemployment compensation under this title in respect of such benefit year shall be determined without regard to any rights to regular compensation for a subsequent benefit year if such individual does not file a claim for regular compensation for such subsequent benefit year. . 
(b)Effective date 
(1)In generalThe amendment made by this section shall apply to weeks of unemployment beginning after the date of the enactment of this Act. 
(2)Transition rules 
(A)Waiver of recovery of certain overpaymentsOn and after the date of the enactment of this Act, no repayment of any emergency unemployment compensation shall be required under section 4005 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) if the individual would have been entitled to receive such compensation had the amendment made by subsection (a) applied to all weeks beginning on or before the date of the enactment of this Act. 
(B)Waiver of rights to certain regular benefitsIf— 
(i)before the date of the enactment of this Act, an individual exhausted the individual's rights to regular compensation for any benefit year, and 
(ii)after such exhaustion, such individual was not eligible to receive emergency unemployment compensation under title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) by reason of being entitled to regular compensation for a subsequent benefit year, such individual may elect to defer the individual's rights to regular compensation for such subsequent benefit year with respect to weeks beginning after such date of enactment until such individual has exhausted the individual's rights to emergency unemployment compensation in respect of the benefit year referred to in clause (i), and such individual shall be entitled to receive emergency unemployment compensation for such weeks in the same manner as if the individual had not been entitled to the regular compensation to which the election applies.
6.Suspension of tax on portion of unemployment compensation 
(a)In generalSection 85(c) of the Internal Revenue Code of 1986 is amended— 
(1)by inserting or 2010 after in 2009, and 
(2)by inserting and 2010 in the heading after 2009. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
7.Treatment of short-time compensation programs 
(a)In generalSection 3306 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(v)Short-Time compensation programFor purposes of this chapter, the term short-time compensation program means a program under which— 
(1)the participation of an employer is voluntary; 
(2)an employer reduces the number of hours worked by employees through certifying that such reductions are in lieu of temporary layoffs; 
(3)such employees whose workweeks have been reduced by at least 10 percent are eligible for unemployment compensation; 
(4)the amount of unemployment compensation payable to any such employee is a pro rata portion of the unemployment compensation which would be payable to the employee if such employee were totally unemployed; 
(5)such employees are not expected to meet the availability for work or work search test requirements while collecting short-time compensation benefits, but are required to be available for their normal workweek; 
(6)eligible employees may participate in an employer-sponsored training program to enhance job skills if such program has been approved by the State agency; 
(7)beginning on the date which is 2 years after the date of enactment of this subsection, the employer certifies that continuation of health benefits and retirement benefits under a defined benefit pension plan (as defined in section 3(35) of the Employee Retirement Income Security Act of 1974) is not affected by participation in the program; 
(8)the employer (or an employer's association which is party to a collective bargaining agreement) submits a written plan describing the manner in which the requirements of this subsection will be implemented and containing such other information as the Secretary of Labor determines is appropriate; 
(9)in the case of employees represented by a union, the appropriate official of the union has agreed to the terms of the employer’s written plan and implementation is consistent with employer obligations under the National Labor Relations Act; and 
(10)the program meets such other requirements as the Secretary of Labor determines appropriate. . 
(b)Assistance and guidance in implementing programs 
(1)Assistance and guidance 
(A)In generalIn order to assist States in establishing, qualifying, and implementing short-time compensation programs, as defined in section 3306(v) of the Internal Revenue Code of 1986 (as added by subsection (a)), the Secretary of Labor (in this section referred to as the Secretary) shall— 
(i)develop model legislative language which may be used by States in developing and enacting short-time compensation programs and shall periodically review and revise such model legislative language; 
(ii)provide technical assistance and guidance in developing, enacting, and implementing such programs; 
(iii)establish biannual reporting requirements for States, including number of averted layoffs, number of participating companies and workers, and retention of employees following participation; and 
(iv)award start-up grants to State agencies under subparagraph (B). 
(B)Grants 
(i)In generalThe Secretary shall award start-up grants to State agencies that apply not later than June 30, 2011, in States that enact short-time compensation programs after the date of enactment of this Act for the purpose of creating such programs. The amount of such grants shall be awarded depending on the costs of implementing such programs. 
(ii)EligibilityIn order to receive a grant under clause (i) a State agency shall meet requirements established by the Secretary, including any reporting requirements under clause (iii). Each State agency shall be eligible to receive not more than one such grant. 
(iii)ReportingThe Secretary may establish reporting requirements for State agencies receiving a grant under clause (i) in order to provide oversight of grant funds used by States for the creation of short-time compensation programs. 
(iv)FundingThere are appropriated, out of any moneys in the Treasury not otherwise appropriated, to the Secretary, such sums as the Secretary certifies as necessary for the period of fiscal years 2010 and 2011 to carry out this subparagraph. 
(2)TimeframeThe initial model legislative language referred to in paragraph (1)(A) shall be developed not later than 60 days after the date of enactment of this Act. 
(c)Reports 
(1)Initial reportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to Congress and to the President a report or reports on the implementation of this section. Such report or reports shall include— 
(A)a study of short-time compensation programs; 
(B)an analysis of the significant impediments to State enactment and implementation of such programs; and 
(C)such recommendations as the Secretary determines appropriate. 
(2)Subsequent reportsAfter the submission of the report under paragraph (1), the Secretary may submit such additional reports on the implementation of short-time compensation programs as the Secretary deems appropriate. 
(3)FundingThere are appropriated, out of any moneys in the Treasury not otherwise appropriated, to the Secretary, $1,500,000 to carry out this subsection, to remain available without fiscal year limitation. 
(d)Conforming amendments 
(1)Internal Revenue Code of 1986 
(A)Subparagraph (E) of section 3304(a)(4) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(E)amounts may be withdrawn for the payment of short-time compensation under a short-time compensation program (as defined in section 3306(v)); . 
(B)Subsection (f) of section 3306 of the Internal Revenue Code of 1986 is amended— 
(i)by striking paragraph (5) (relating to short-term compensation) and inserting the following new paragraph: 
 
(5)amounts may be withdrawn for the payment of short-time compensation under a short-time compensation program (as defined in subsection (v)); , and 
(ii)by redesignating paragraph (5) (relating to self-employment assistance program) as paragraph (6). 
(2)Social Security ActSection 303(a)(5) of the Social Security Act is amended by striking the payment of short-time compensation under a plan approved by the Secretary of Labor and inserting the payment of short-time compensation under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986). 
(3)RepealSubsections (b) through (d) of section 401 of the Unemployment Compensation Amendments of 1992 (26 U.S.C. 3304 note) are repealed. 
(e)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 
8.Temporary financing of certain short-time compensation programs 
(a)Payments to States with certified programs 
(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall make payments to any State unemployment trust fund to be used for the payment of unemployment compensation if the Secretary approves an application for certification submitted under paragraph (3) for such State to operate a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986 (as added by section 7(a))) which requires the maintenance of health and retirement employee benefits as described in paragraph (7) of such section 3306(v), in addition to other requirements of this Act and notwithstanding the otherwise effective date of such requirement. 
(2)ReimbursementSubject to subsection (d), the payment to a State under paragraph (1) shall be an amount equal to 100 percent of the total amount of benefits paid to individuals by the State pursuant to the short-time compensation program during the weeks of unemployment— 
(A)beginning on or after the date the certification is issued by the Secretary with respect to such program; and 
(B)ending on or before December 31, 2011. 
(3)Certification requirements 
(A)In generalAny State seeking full reimbursement under this subsection shall submit an application for certification at such time, in such manner, and complete with such information as the Secretary may require (whether by regulation or otherwise), including information relating to compliance with the requirements of paragraph (7) of such section 3306(v). The Secretary shall, within 30 days after receiving a complete application, notify the State agency of the State of the Secretary’s findings with respect to the requirements of such paragraph (7). 
(B)FindingsIf the Secretary finds that the short-time compensation program operated by the State meets the requirements of such paragraph (7), the Secretary shall certify such State's short-time compensation program thereby making such State eligible for reimbursement under this subsection.  
(b)Timing of application submittalsNo application under subsection (a)(3) may be considered if submitted before the date of enactment of this Act or after the latest date necessary (as specified by the Secretary) to ensure that all payments under this section are made before December 31, 2011. 
(c)Terms of paymentsPayments made to a State under subsection (a)(1) shall be payable by way of reimbursement in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary's estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. 
(d)Limitations 
(1)General payment limitationsNo payments shall be made to a State under this section for benefits paid to an individual by the State in excess of 26 weeks of benefits. 
(2)Employer limitationsNo payments shall be made to a State under this section for benefits paid to an individual by the State pursuant to a short-time compensation program if such individual is employed by an employer— 
(A)whose workforce during the 3 months preceding the date of the submission of the employer's short-time compensation plan has been reduced by temporary layoffs of more than 20 percent; or 
(B)on a seasonal, temporary, or intermittent basis. 
(3)Program payment limitationIn making any payments to a State under this section pursuant to a short-time compensation program, the Secretary may limit the frequency of employer participation in such program. 
(e)Retention requirement 
(1)In generalA participating employer under this section is required to comply with the terms of the written plan approved by the State agency and act in good faith to retain participating employees. 
(2)Oversight and monitoringThe Secretary shall establish an oversight and monitoring process by which State agencies will ensure that participating employers comply with the requirements of paragraph (1). 
(f)FundingThere are appropriated, from time to time, out of any moneys in the Treasury not otherwise appropriated, to the Secretary, such sums as the Secretary certifies are necessary to carry out this section (including to reimburse any additional administrative expenses by reason of the provision of, and amendments made by, this Act that are incurred by the States in operating such short-time compensation programs). 
(g)Definition of StateIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands. 
(h)SunsetThe provisions of this section shall not apply after December 31, 2011. 
9.Study and reports on the emergency unemployment compensation program 
(a)StudyThe Secretary of Labor (in this section referred to as the Secretary) shall conduct a study on the implementation of the emergency unemployment compensation program under title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), as amended by section 2 and the Worker, Homeownership, and Business Assistance Act of 2009 (Public Law 111–92). Such study shall include an analysis of— 
(1)the different tiers under such program; 
(2)the number of initial claims under such program, the average duration of benefits under the program, the average sum of benefits under the program, and other areas that demonstrate who received benefits under the program; 
(3)any significant impediments to State implementation of such program; 
(4)the significant administration weaknesses and strengths of such programs; and 
(5)other areas determined appropriate by the Secretary. 
(b)Reports 
(1)In generalNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to Congress and the President a report (or multiple reports) on the study conducted under subsection (a), together with such recommendations as the Secretary determines appropriate. 
(2)Subsequent reportsAfter the Secretary submits the report (or reports) required under paragraph (1), the Secretary may submit such additional reports on the implementation of emergency unemployment compensation programs as the Secretary deems appropriate. 
(c)FundingThere are appropriated, out of any moneys in the Treasury not otherwise appropriated, to the Secretary, $1,250,000 to carry out this section, to remain available without fiscal year limitation. 
 
